A decree awarding the custody of a child is at all times subject to alteration due to changed conditions, regardless of whether it so provides. Such a provision does not create a different status.
The matter of making temporary visits to the father by all three of the children is not by this decree intended to be dealt with. Such matters are always subject to the control of the trial judge to be disposed of as he may direct and as occasion arises. The children should be permitted freely to exchange visits with their father upon all reasonable occasions. We do not think it advisable for this Court to make specific provision to that end, further than to express this view, and to leave that matter open for the trial judge, as it always is.
The application for rehearing is overruled.
GARDNER, C. J., and LAWSON and STAKELY, JJ., concur.